Citation Nr: 0901555	
Decision Date: 01/14/09    Archive Date: 01/22/09

DOCKET NO.  03-14 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Mark R. Lippman


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel




INTRODUCTION

The veteran had active service from December 1944 to March 
1946.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a July 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.

In August 2004, the Board issued a decision denying the 
veteran's claim for entitlement to TDIU.  He appealed to the 
United States Court of Appeals for Veterans Claims (Court).  
On September 18, 2007, the veteran and VA filed a joint 
motion to remand the issue for further development.  On 
September 26, the Court vacated the August 2004 Board 
decision with respect to the TDIU claim and remanded the 
case.  In April 2008, having been notified that the veteran 
had died before the joint motion for remand was submitted, 
the Court revoked its September 2007 order, vacated the 
August 2004 Board decision with respect to the TDIU claim, 
and dismissed the appeal for lack of jurisdiction.


FINDING OF FACT

The veteran died in September 2007.


CONCLUSION OF LAW

Due to the veteran's death, the Board has no jurisdiction to 
adjudicate the merits of these claims.  38 U.S.C.A. § 7104(a) 
(West 2002); 38 C.F.R. § 20.1302 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died on September [redacted], 2007, during 
the pendency of the appeal.  In November 2007, the Board was 
informed of his death by his representative, and a death 
certificate verifying that fact was received on April 22, 
2008.

As a matter of law, a claim does not survive the death of an 
appellant.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  The veteran's 
claims have become moot by virtue of his death and must be 
dismissed for lack of jurisdiction. 38 U.S.C.A. § 7104(a); 38 
C.F.R. § 20.1302.


ORDER

The claim is dismissed.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


